Citation Nr: 1608623	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for neurological residuals to the right upper extremity, status-post shell fragment wounds. 

2. Entitlement to an increased rating in excess of 40 percent for residuals of an injury to Muscle Group III (right upper extremity), status-post, shell fragment wounds. 

3. Entitlement to an increased rating in excess of 20 percent for residuals of an injury to Muscle Group XII (right lower extremity), status-post shell fragment wounds. 

4. Entitlement to service connection for an upper back disability. 

5. Entitlement to service connection for bilateral ankle conditions. 

6. Entitlement to service connection for bilateral varicose veins. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). In that rating decision, the RO denied the Veteran's service connection claims and his claim for increased rating for Muscle Group III. However, as part of the decision, the RO also granted an increased rating from 10 percent to 20 percent for the Veteran's claim of increased rating for neurological residuals to the right upper extremity and residuals to Muscle Group XII. 

The Veteran appealed his denials and ratings in a notice of disagreement (NOD) and substantive appeal (VA Form 9). In June 2009, the RO issued another rating decision which denied any further increase in rating for the Veteran's claim for neurological residuals or Muscle Group XII. The Board notes that while the RO did grant an increase in rating, for the Veteran's neurological residuals or for Muscle Group XII, in January 2007, such ratings are not considered a full grant of benefits sought and thus the Veteran's claim for increased rating for these disabilities remain on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). The claim is appropriately before the Board for appellate review.

By way of procedural history, the Board notes that these claims have been remanded by the Board twice before in June 2012 and June 2014, for further development. However, as will be explained below, such development was not substantially accomplished by the RO. Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

As noted above, the Veteran's claims have been remanded previously by the Board in June 2012 and June 2014. In the Board last remand, the Board's directive requested the RO to provide the Veteran with an additional VA Compensation and Pension (C&P) examinations and/or addendum opinions to assess both the nature and severity of his disabilities in which increased rating is sought, and the etiology of the disabilities in which service connection is sought. 

While the RO scheduled such examinations and notified the Veteran of such examinations, the Veteran was unable to attend the examinations due to his increased back disabilities that ultimately required surgery. In a February 2015 Report of Contact, the Veteran notified the VA that he had to undergo back surgery and could not attend the examination. The Veteran, however, expressed his desired to reschedule such examination for after his back surgery. See Report of Contact, dated February 11, 2015. Subsequently, in March 2015, the Veteran's representative, against emphasized the reason why the Veteran could not attend the examination, and his desire for such examination to be rescheduled. See Report of Contact, dated March 18, 2015

The Board finds that a review of the correspondence of record from the RO and/or the Appeals Management Center (AMC) reveals a confusion regarding the completion of the Veteran's examination. See Email Correspondence, dated June 2, 2015; July 8, 2015; and August 1, 2015. Ultimately, the third party examination provider noted that no examination was provided to the Veteran due to his back pain and surgery. No subsequent effort to reschedule the examination is of record.  

The Board finds that VA regulation 38 CFR § 3.655 provides that when a claimant fails to report for an examination scheduled in conjunction with a compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. Upon finding that a claimant has not demonstrated good cause for failing to report for a VA exam scheduled in conjunction with a reopened claim or a claim for increase, the VA must deny the claim in accordance with § 3.655. See Kyhn v. Shinseki, 24 Vet. App. 228 (2010).

Here, the Veteran repeatedly notified the VA that his back disability, of which he is seeking service-connection in the appeal herein, prevents him from driving such distance to the examination location. The Board finds that the Veteran has provided good cause with regard to his absence at his scheduled examination and the RO should have rescheduled the Veteran for the examinations requested in the directives of the Board June 2014 remand. However, the Veteran has not been rescheduled or sent notice to reschedule such examination for his pending claims on appeal. The Board, therefore, finds that the RO/AOJ has failed to substantially and/or adequately comply with those directives outlined in the Board's last remand. See Stegall v. West, 11 Vet. App. 268 (1998). As such, the Board must again remand this appeal to complete the developments as directed on in the Board June 2014 remand, and such is incorporated herein. 


Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3.  After all outstanding treatment records have been obtained, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his shrapnel wounds to the right upper extremity and right lower extremity.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should consider all evidence of record, to include the Veteran's lay statements.  The examiner should specifically address the following: 

a)  Identify all orthopedic, muscular, and neurological impairments of the Veteran's right upper extremity and right lower extremity status post shrapnel wounds. 

b)  Identify the muscles and nerves affected by the service-connected shrapnel injuries of the right upper and right lower extremities.  Determine the severity of the injuries on the scale of slight, moderate, moderately severe, or severe.

 c)  Conduct range of motion testing of the joints affected and discuss whether the Veteran has additional functional loss from his shrapnel wound injuries to the right upper extremity and right lower extremity, and describe any pain, pain that impacts functional loss, weakened movement, excess movement, excess fatigability, or incoordination resulting from the injuries, as discussed in 38 C.F.R. §§ 4.40 , 4.45 (2013), DeLuca v. Brown, 8 Vet. App. 202 (1995).

4.  After obtaining any outstanding treatment records, the claims file should be sent to the same examiner who conducted the July 2012 VA examinations for addendum opinions with rationales for the Veteran's diagnosed disabilities of the upper back, ankles, and bilateral varicose veins.  If the same examiner is not available, the claims file should be sent to another qualified examiner for addendum opinions. 

After reviewing the claims file, offer an opinion with respect to the currently diagnosed thoracic degenerative disease, osteoarthritis, chronic right ankle degenerative joint disease, left ankle sprains, and bilateral varicose veins as to the following: 

(a) Whether it is as least as likely (a 50% or higher degree of probability) as not that the diagnosed disability is related to the Veteran's active service, including the shrapnel wounds he sustained to multiple areas of the body, multiple parachute jumps or any other injury consistent with the circumstances, conditions or hardships of his combat service; 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed disability is proximately due to, or caused by, the Veteran's service-connected disabilities; and 

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed disability have been aggravated by the Veteran's service-connected disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's lay statements describing the injuries in service, the Veteran's in-service duties, including multiple parachute jumps, as well as the post service treatment records.  In proffering the opinion, the examiner is reminded that the Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.      

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




